department of the treasury internal_revenue_service washington d c of f i c e of c h i e f c ou n s e l number release date date cc ita postf-154478-01 uilc internal_revenue_service national_office legal advice memorandum for associate area_counsel lm hmt from heather c maloy associate chief_counsel income_tax accounting subject this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 of the internal_revenue_code it should not be cited as precedent legend taxpayer a taxpayer b taxpayer c league team state city city county statute park term x agreement old stadium fund dollar_figuren dollar_figureo postf-154478-01 dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu dollar_figurev dollar_figurew dollar_figurex dollar_figurey dollar_figurez year year year year issue sec_1 whether taxpayer b must include in gross_income the proceeds from the sale of personal seat licenses conducted by authority which used the proceeds to offset a part of b’s obligation to fund construction costs of a new stadium whether taxpayer b an accrual_method taxpayer must include in income in year the total sales proceeds of the personal seat licenses sold under an agreement executed in year although additional installment payments under the agreement were due in year and in year conclusion sec_1 taxpayer b must include in gross_income the proceeds from the sale of the personal seat licenses taxpayer b should report the income when each installment becomes due and payable or each installment is received whichever happens first facts taxpayer a owns x percent of the outstanding_stock of taxpayer b which holds the professional league franchise for the team for year taxpayer a filed a consolidated federal_income_tax return that included taxpayer b in year taxpayer a elected to file as an s_corporation consequently taxpayer b became the common parent for the affiliated_group and filed consolidated_returns beginning postf-154478-01 with year both taxpayer a and taxpayer b employed the accrual basis of accounting for tax purposes taxpayer b began to pursue the construction of a new stadium in city to keep the team competitive with other teams in the league a new stadium would incorporate many features lacking at old stadium and generate additional revenue streams from sources such as luxury suites and club seating during year taxpayer b was able to work out a plan with local governmental authorities to fund a new stadium under the plan taxpayer b was to be responsible for the construction of the stadium which was to be owned by a local public authority but leased to taxpayer b in year a memorandum of intent setting forth the terms of the plan was executed between taxpayer b and a public auditorium authority for city and county authority it was contemplated that the parties would negotiate definitive agreements reflecting the parties' understanding of the terms the memorandum of intent indicated that taxpayer b’s contribution toward the stadium project would include among other funds approximately dollar_figuren but not less than dollar_figureo in net_proceeds from the sale of personal seat licenses along with accrued interest thereon the team’s obligations in this regard however were contingent upon a successful completion of the sale by year any proceeds in excess of dollar_figuren from the personal seat licenses were to be allocated to any shortfalls or project cost overruns incurred by the authority and then to project cost overruns that were the responsibility of taxpayer b subsequent negotiations resulted in some changes to the terms of the plan as originally reflected in the memorandum of intent formal written agreements were executed by the parties in year the sale of personal seat licenses which were technically referred to as stadium builder licenses began in year the sale was well received by taxpayer b’s long-time season ticket holders and raised dollar_figurep per the license agreement the authority was the nominal licensor the agreement provided however that the authority would assign its interest in the licenses to taxpayer b upon completion of the stadium when the stadium itself was to be sub-leased to the season ticket holders purchased more personal seat licenses than were anticipated total_proceeds from the sale amounted to dollar_figurep of which dollar_figureq was received in year dollar_figurer in year and dollar_figures in year the examining agent has not uncovered any written_agreement authorizing the authority to sell the right to tickets to team games postf-154478-01 taxpayer b the term of the licenses correspondingly commenced on the date that construction of the stadium was completed and continued for so long as the team played games at the stadium a one-time license fee was payable by the licensees in three installments which were due in year year and year the payments were made to a fund an account established by the authority to be used exclusively to finance the design development and construction of the stadium if the stadium was not completed for any reason all payments made by the licensees would be refunded to them without interest per the license agreement the personal seat licenses entitled the licensees to buy tickets to all future team games to be played at the new stadium the licenses did not grant the licensees any ownership or other equity_interest in the stadium or the team the license agreement expressly states that the licensees had only a revocable right of personal privilege and that the licenses did not confer any real_property or leasehold interest in any particular stadium seats there are indications that in year just prior to the sale of the personal seat licenses taxpayer b filed for a waiver with the league to retain the visiting teams' share of the proceeds from the sale under league rules ticket receipts are to be shared between the home and visiting teams generally the home team receives x percent of ticket receipts and the visiting team is entitled to the balance it should also be noted that the league’s collective bargaining agreement with its players' union generally includes the proceeds from the sale of personal seat licenses in team revenues for a variety of purposes including the salary cap a special exemption is provided however for personal seat license proceeds used exclusively to build a new stadium that is not owned by the team or an affiliate to facilitate construction of the new stadium taxpayer b created a wholly-owned subsidiary taxpayer c groundbreaking for the stadium occurred in the late summer year with construction to be completed by year an agreement was executed by taxpayer c and the authority on year taxpayer c was designated as the developer authorized to act as sole and exclusive agent for the authority with respect to the design and construction of the stadium the authority was to hold title to the stadium which was to be leased to taxpayer c and then subleased to taxpayer b taxpayer c was obligated to provide financing toward the stadium project of not less than dollar_figuret the authority was required to contribute a sum not to exceed dollar_figureu while state was committed to providing funds in the total amount of dollar_figurev taxpayer c was obligated also to cover all cost overruns related to the design and construction of the stadium maximum amount that a league team can spend on players' salaries set at a percentage of designated team revenue postf-154478-01 by the terms of the agreement the amount of dollar_figurew from the sale of the personal seat licenses together with accrued interest thereon up to dollar_figurex was credited toward taxpayer c's required_contribution of dollar_figuret the proceeds from the sale of the personal seat licenses in excess of dollar_figurew amounting to dollar_figurey together with interest accruing on the deposited funds over dollar_figurex were allocated to future cost overruns if any which taxpayer c was required to cover the authority's obligations under the agreement were contingent upon taxpayer c providing funding of dollar_figuret inclusive of the proceeds from the sale of personal seat licenses taxpayer c's obligations under the agreement were likewise contingent upon the authority providing funding of dollar_figureu the authority was to meet its financial commitment by floating a bond issue in the event of a relocation of the team’ franchise to another city taxpayer c was required to repay the authority an amount equal to the authority's required_contribution including principal interest and other sums necessary to retire any bonds that were issued the state's portion of the stadium funding was made pursuant to a statute enacted year a stadium lease agreement between taxpayer c and the authority also executed on year ran for term taxpayer c agreed to make three payments of statutory rent as provided by chapter of the statute the statutory rent was payable to the authority which was to remit the payments to the state the statutory rent payable upon expiration of each 10-year period of the lease amounted to dollar_figurez subject_to reduction for credits based upon increases in certain tax revenue generated by the operation of the new stadium taxpayer c also agreed to manage and operate all aspects of the stadium and was responsible for all operating_expenses and the costs of ordinary maintenance and repairs in return taxpayer c retained x percent of the revenue from sporting events and related activities such as concessions luxury suites and club seats in-stadium advertising and naming rights and x percent of the net_revenues from non-sporting events held at the stadium the city county and the authority reserved the right collectively to use the stadium for up to three civic cultural or community events each year without charge and with the right to retain all proceeds from these events taxpayer b agreed to guarantee all of the obligations of taxpayer c arising from the various agreements with the authority including the agreement none of the proceeds from the sale of the personal seat licenses was included in taxpayer b's income in year on the consolidated_return filed by taxpayer a or in subsequent tax years also for tax purposes taxpayer b did not take any taxpayer b joined in the execution of the primary lease solely for the purpose of acknowledging that it was bound by the provisions of the lease to the extent required by chapter of the statute postf-154478-01 deduction for funds that it expended for construction of the new stadium rather the expenditures were accumulated in an asset account captioned stadium development the consolidated tax returns filed for year and year are under audit the examining agent proposes to increase gross_income in year by the amount of the proceeds generated by the sale of the personal seat licenses law and analysis issue under sec_61 gross_income means all income from whatever source derived unless otherwise provided by law the supreme court of the united_states has long recognized that the definition of gross_income sweeps broadly and reflects the intent of congress to exert the full measure of its taxing power and to bring within the definition of income any accession to wealth see 348_us_426 504_us_229 it is beyond cavil that the payment of a taxpayer’s obligation by a third party pursuant to an agreement between them results in income to the taxpayer 296_us_1 279_us_716 see also 242_f2d_838 3d cir in old colony trust an employer paid the taxes due on the salaries paid to its officers including its president the commissioner determined that the recipients were required to include the payment of taxes in their respective gross_income as additional salary in sustaining the determination of the commissioner the court opined t he discharge by a third person of an obligation to him is equivalent to receipt by the person taxed old colony trust co u s pincite the court found immaterial the fact that the employee never received the taxes because they were paid directly over to the government the court regarded the transaction as being the same in substance as if the taxes had been paid to the taxpayer who then transmitted them to the government this principle applies with equal force to the facts of the instant case under the memorandum of intent and the agreement taxpayer b and subsequently taxpayer c was obligated to provide dollar_figuret for construction of the stadium a portion of this commitment was to be discharged by dollar_figuren received from the sale of the personal seat licenses any amount in excess of dollar_figuren received from the sale of the licenses was to be used to defray cost overruns for which taxpayer c was also postf-154478-01 responsible by applying the proceeds of sale to discharge its obligation to partially fund construction costs taxpayer c has derived an economic benefit and must recognize income in that amount we do not believe the fact that the sale was conducted by the authority is material or requires a different conclusion revenue from the sale of personal seat licenses belongs to the individual teams in the league this revenue is considered owned by the individual team for many purposes including the determination of the annual salary cap on salaries paid to the players moreover while we do not believe it conforms to reality the authority agreed to assign its interest in the licenses to taxpayer b upon completion of the stadium we view this assignment as a mere attempt to imbue with substance the notion that the authority actually owned rights in the personal seat licenses issue sec_451 provides that the amount of any item_of_gross_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing income such amount is to be properly accounted for as of a different period sec_1_451-1 of the income_tax regulations states in part that under an accrual_method of accounting_income is includible in gross_income when all the events have occurred that fix the right to receive such income and the amount thereof can be determined with reasonable accuracy see also sec_1 c ii a all the events that fix the right to receive income occur when the required performance occurs payment therefor is due or payment therefor is made whichever happens earliest revrul_84_31 1984_1_cb_127 see also 372_us_128 the field contends that income from the personal seat licenses should be reported by taxpayer b in year the year the license agreement was executed the field’s argument seems to assume that the sale of the personal seat licenses occurs in year establishing the required performance under the all-events test the determination of when a sale occurs is essentially a question that requires consideration of all the facts and circumstances of a particular situation 426_f2d_1391 9th cir 114_f2d_706 6th cir 68_tc_115 a factor to consider in determining whether a sale has occurred is whether under the contract the seller has an unqualified right to receive the contract_price 281_us_11 86_f2d_637 2d cir other factors to be considered in postf-154478-01 determining when a sale occurs are when legal_title to the property is transferred and when the benefits_and_burdens_of_ownership of property are shifted from the seller to the buyer 40_tc_66 aff’d per curiam 336_f2d_771 9th cir a sale for tax purposes must result from a closed transaction the court in union pacific r r co above defined a closed transaction as follows a closed transaction for tax purposes results from a contract of sale which is absolute and unconditional on the part of the seller to deliver to the buyer a deed upon payment of the consideration and by which the purchaser secures immediate possession and exercises all the rights of ownership the delivery of a deed may be postponed and payment of part of the purchase_price may be deferred by installments but for taxing purposes it is enough if the vendor obtains under the contract the unqualified right to recover consideration the taxpayer in union pacific r r co whose books were kept on an accrual basis sold two parcels of real_property even though the contracts of sale involved deferred payments the court concluded that the sales had occurred at the time the contracts were executed rather than the year when the payments were made the court regarded the transactions as closed in the year the contracts were executed because at that time the seller had the unqualified right to recover the consideration similarly in elsinore cattle company v commissioner no big_number t c m which involved when the sale of real_property under an agreement of sale and purchase of property took place the united_states tax_court found that the contract reflected a closed sale on the date it was executed because the amount of and right to the purchase_price were fixed and unqualified the obligation to convey title on payment was absolute and enforceable complete dominion and control_over the property passed to the purchaser on the stated date thereafter all the benefits_and_burdens_of_ownership were enjoyed or assumed by the purchaser and after the basic date equitable_title resided in the purchaser leaving the vendor bare_legal_title that it agreed to convey on final payment years after the contract was executed if however the contract of sale is executory so that transfer of title and full payment are made conditions to the completion of the transaction a sale does not occur for tax purposes until the conditions are satisfied in lucas v north texas lumber co the taxpayer gave another a day option to purchase its timber lands for a specified price on date on date the buyer notified the taxpayer that it would exercise the option on date the papers postf-154478-01 required to effect the transfer were delivered the purchase_price was paid and the transaction was finally closed the court stated pincite an executory_contract of sale was created by the option and notice date in the notice the purchaser declared itself ready to close the transaction and pay the purchase_price as soon as the papers were prepared respondent did not prepare the papers necessary to effect the transfer or make tender of title or possession or demand the purchase_price in the title and right of possession remained in it until the transaction was closed consequently unconditional liability of vendee for the purchase_price was not created in that year in the situation presented unconditional liability of the licensee for the entire purchase_price is not created in year instead the licensor has a right to collect the purchase_price of the personal seat license only as installments become due and payable under the license agreement or as the installments are actually received although upon default the licensor can keep all payments received under the agreement the licensor cannot compel payment of any future installments not yet due thus there is no closed transaction in year for the sale of a personal seat license further the license agreement provides that a personal seat license is granted to the licensee for and in consideration of the payment of the personal seat license fee stated otherwise until a licensee pays the last installment due under the agreement the personal seat license remains with taxpayer b5 case development hazards and other considerations although we have concluded that a sale of the personal seat licenses did not occur in taxpayer b may make other arguments in an attempt to defer the reporting of the income from the sale of personal seat licenses for example taxpayer b might argue that the sale is contingent until the stadium is completed because the agreement provides that if the stadium is not completed for any reason all payments made by licensees will be refunded however if this contingency was fairly remote during the years at issue the refund possibility should be viewed as a although the agreement refers to a buyer as a licensee at the time the agreement is executed and says that a personal seat license can be revoked upon a buyer’s failure to pay an installment when due even though the license obviously has not yet been transferred we believe that these terms are used for convenience only and have no significance with respect to the timing of the sale of a personal seat license for tax purposes postf-154478-01 condition_subsequent and should not defeat taxpayer b’s right to receive income as the installments are due or received taxpayer b may also argue that any payments received prior to when the sale of the personal seat license occurs are merely deposits that should not be reported in income until the sale is complete there is some support for this argument in the context of real_property sales for which there is no taxable_event under sec_1001 until the sale is completed however there is also support for the argument that advance_payments for the sale_of_goods and services generally must be reported in income when received because the personal seat license does not fit specifically into either of these categories the sec_1001 argument may provide the service with some litigating hazards finally in addition to addressing the sec_451 issue the field’s memorandum notes that taxpayer b should not be entitled to any offsetting deduction s against income from the sale of the personal seat licenses in either of the tax years under audit we agree that any expenditures of the funds toward the stadium project should be treated as capital in nature this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views please call if you have any further questions
